ERVIN, Judge.
We affirm the School Board of Alachua County’s final order denying appellant’s petition for rulemaking, which was filed pursuant to Section 120.54(5), Florida Statutes (Supp.1990). The school board’s reasons for denying the petition were sufficient under section 120.54(5), and no legislative authority mandates the adoption of appellant’s proposed rule. Bayonet Point Hosp., Inc. v. Department of Health & Rehab. Servs., 490 So.2d 1318 (Fla. 1st DCA1986); Citizens of Fla. v. Mayo, 357 So.2d 731 (Fla.1978).
AFFIRMED.
BOOTH and WEBSTER, JJ., concur.